NOTE: This order is nonprecedential.


  ij];{ntteb ~tate~ PERKINELMER v. INTEMA                                          2


oppose. Intema replies. Intema also moves for an exten-
sion of time to file its reply brief.

    Appellees may present "all arguments supported by
the record and advanced in the trial court in support of
the judgment as an appellee, even if those particular
arguments were rejected or ignored by the trial court."
Bailey v. Dart Container Corp. of Michigan, 292 F.3d 1360
(Fed. Cir. 2002). The appellees presented arguments to
the district court with respect to the above-noted issues
during summary judgment briefing. Thus, PerkinElmer
may present the same arguments here, even if as Intema
asserts the district court did not consider the issues in
reaching its ultimate determination. However, the rele-
vance and merits of those arguments are left to the dis-
cretion of the merits panel.

      Accordingly,

      IT Is ORDERED THAT:
    (1) The motions for "leave not to reply" and for an
enlarged reply brief are denied.

     (2) The motion for an extension of time is granted.
Intema's reply brief is due within 14 days of the filing of
this order.
                                   FOR THE COURT
      FEB 292012                    /s/ Jan Horbaly
         Date                      Jan Horbaly
                                   Clerk
cc: Bradford J. Badke, Esq.
    Lawrence Rosenthal, Esq.
s24                                              FILED
                                         U.S. COURT OF APPEALS FOR
                                            THE FEDERAL CIRCUIT

                                             FEB 2 9 2U12
                                               JAN HORBALY
                                                  CLERK